department of the treasury internal_revenue_service washington d c uniform issue list jun - seit ep ra ts legend taxpayer a annuity x company g financial_institution c financial_institution b financial_institution d financial advisor m company e amount l remocinn y amount z date date date date page date year account y account z dear this is in response to your letters dated date date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age was the owner of a variable rate annuity annuity x an individual_retirement_account ira maintained by company g taxpayer a asserts that on date he received a distribution from annuity x in the form of a check for amount l payable to taxpayer a taxpayer a asserts that his failure to accomplish a rollover of amount l within the day period prescribed by sec_408 of the code was due to the error of his financial advisor taxpayer a retired from company e on date taxpayer a was directed to financial_institution c on the recommendation of his union financial_institution c assigned financial advisor m to assist taxpayer a financial_institution c initiated the establishment of annuity x on behalf of taxpayer a taxpayer a met with financial advisor m approximately twice a year to review taxpayer a’s finances including his retirement_funds as a result taxpayer a relied on financial advisor m for financial advice during year taxpayer a became concerned about the declining value of annuity x taxpayer a met with financial advisor m on date and informed him that he wished to withdraw his funds because he wanted to invest ina safer investment financial advisor m prepared three documents for taxpayer a’s signature financial advisor m failed to inform taxpayer a of the tax ramifications of the withdrawal and of the day rollover requirement on date taxpayer a picked up the amount l check representing a total_distribution of annuity x page on date two days after date taxpayer a opened account y a certificate of deposit with financial_institution b into which taxpayer a deposited amount y on date five days after date taxpayer a opened account z a certificate of deposit with financial_institution d into which taxpayer deposited amount z amount y and amount z equal amount l taxpayer a first learned that annuity x was an ira and that he missed the 60-day rollover period when he received his year form 1099-r based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts m an n contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with the assertion made that his failure to accomplish a rollover of amount l within the 60-day period prescribed by sec_408 of the code was due to the error of his financial advisor who had been advising taxpayer a on his financial affairs for a number of years and whom taxpayer a as a result relied upon for correct advice therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount l pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount l to an ira or iras described in code sec_408 provided all other requirements of code page sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent no-opinion is-expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact sincerely yours ff on y fff l vy ab-__ frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
